Dismiss and Opinion Filed July 15, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00772-CV

IN RE ANGELA MILITELLO, F/K/A ANGELA LEIGH SIMPSON STARRETT, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-06211

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                    Opinion by Justice Evans
       Relator has advised the Court the trial court has granted the relief requested in the

petition for writ of mandamus. As a result, the petition is now moot. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings.”); State Bar

of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (controversy is justiciable,

if real controversy exists between parties that will be actually resolved by judicial relief sought).

We dismiss the petition.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

150772F.P05